PER CURIAM.
We affirm the order of the District Court for the Southern District of New York, which denied the motion of the plaintiff for a temporary injunction restraining Eastern Air Lines, Inc. from (1) putting into effect changes in rates of pay, rules and working conditions of flight engineers without first serving a Section 6 notice under the Railway Labor Act, 45 U.S.C.A. § 151 et seq., and exhausting certain alleged requirements of the Act, and (2) bargaining directly with individual flight engineers now engaged in a strike against Eastern, for the reasons set forth in Judge Feinberg’s thorough and well reasoned opinion. 208 F.Supp. 182.